Citation Nr: 0015435	
Decision Date: 06/12/00    Archive Date: 06/22/00

DOCKET NO.  99-02 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation greater than 40 percent for 
lumbosacral strain.

2.  Entitlement to special monthly pension benefits based on 
the need for regular aid and attendance of another person or 
on account of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1948 to 
February 1968.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of August 1998 from the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA), which awarded a 40 percent evaluation 
for lumbosacral strain and from a rating decision of January 
1999, which denied entitlement to special monthly pension 
benefits based on the need for the regular aid and attendance 
of another person, and/or by reason of being housebound.


FINDINGS OF FACT

1.  All evidence necessary and available for an equitable 
resolution of the veteran's increased rating claim has been 
obtained.

2.  The lumbosacral spine disorder is productive of severe 
pain and loss of the range of motion, but does not 
approximate pronounced intervertebral disc disease or 
ankylosis with objective evidence of neurological findings 
appropriate to site of diseased disc.

3.  The evidence in this case does not reflect that the 
veteran has an exceptional or unusual disability picture with 
regard to his low back with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.

4.  The veteran is currently service-connected for 
lumbosacral strain evaluated as 40 percent disabling; 
allergic rhinitis evaluated as 10 percent disabling and left 
great toe fracture, residuals evaluated as noncompensable.  
The total combined evaluation is 50 percent disabling for all 
service connected disabilities.

5.  The veteran's service-connected disabilities have not 
rendered him unable to independently perform daily functions 
of self-care or to protect himself from the hazards and 
dangers incident to his daily environment.

6.  The veteran is not housebound as a direct result of his 
service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
chronic lumbosacral strain have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5293 (1999).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (1999).

3.  The requirements for special monthly compensation 
benefits based on the need for regular aid and attendance 
have not been met.  38 U.S.C.A. § 1114(l) (West 1991); 38 
C.F.R. §§ 3.350(b), 3.352 (1999).

4.  The requirements for special monthly compensation 
benefits based on account of being housebound have not been 
met.  38 U.S.C.A. §§ 1114(s), 5107(b) (West 1991); 38 C.F.R. 
§ 3.350(i) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Low Back Condition

Service medical records revealed repeated instances of 
treatment for back problems including back strain in October 
1957; backache and paraspinal spasm due to a strained back in 
August 1966 and a sprained back in April 1967.  He continued 
to have back problems after his discharge from service, and 
was assessed by a VA orthopedic clinic in January 1972 with 
an old herniated nucleus pulposus, recent exacerbation, mild, 
with a history of back injury in 1965 given.  He was treated 
by the VA for low back pain in July 1977 and was assessed 
with acute lumbosacral strain.  His low back findings were 
normal in a September 1977 VA examination.  

By rating decision of November 1977, the RO granted service 
connection for lumbosacral strain and assigned a 
noncompensable evaluation.  A VA clinical record from 
February 1980 revealed treatment for an acute lumbar strain.  
A VA examination report from April 1980 revealed slight 
discomfort in the left sacroiliac region on performance of 
Patrick and Ely tests; other findings were essentially 
normal.  Based on these findings, said to show an increase in 
severity, the RO awarded a compensable evaluation of 10 
percent in a May 1980 rating decision.

VA and private treatment records through 1994 mostly dealt 
with treatment for problems other than his back, but did note 
treatment for lumbosacral strain in September 1993 and 
December 1993.  Treatment records from January and February 
1994 noted lumbosacral tension and pain as it related to a 
short right leg syndrome.  

He underwent a VA examination in April 1996, which noted a 
history of chronic low back pain since 1967, said to radiate 
at time to the right lower extremity.  Findings included no 
postural abnormality; deformity or spasm.  The ranges of 
motion were 50 degrees forward flexion; the remaining ranges 
of motion in all other planes were 10 degrees.  No objective 
pain on motion was noted and no neurological deficits were 
noted.  X-ray revealed minor degenerative changes.  The 
diagnosis was chronic low back strain, the symptoms were 
getting gradually, but mildly worse.  Based on these 
findings, the RO awarded a 20 percent evaluation in an April 
1996 rating decision.

The report from an April 1998 aid and attendance examination 
noted the veteran's posture to be stooped and slightly 
limping.

The report from a July 1998 VA examination revealed a history 
of persistent problems with low back pain since he injured 
his back inservice.  Currently he complained that he has 
trouble getting up in the morning.  His back was described as 
stiff and uncomfortable.  His pain was daily and 
intermittent.  He stated the back was worse in cold weather.  
He stated that he could only walk two blocks because of pain 
in his back and right leg.  The pain was located mainly in 
his back and did not appear to radiate to his legs.  He 
pointed to his lumbar spine and low back pain areas as areas 
of discomfort.  The veteran was comfortable lying supine on 
his back but had difficulty lying on his side, secondary to 
pain.  The physical examination was somewhat limited 
secondary to his mental condition.  It revealed no tenderness 
to palpation about the lumbar spine.  He was noted to 
ambulate with a cane secondary to pain in his back as well as 
right leg.  He stated that he has no trouble bending forward 
and demonstrated an approximately 80-degree forward flexion 
and approximately 10-degree backward extension at the back.  
He had 20 degrees lateral bending to the left and right and 
lateral bending to the left did produce some pain in the 
lumbosacral region to the right.  Reflexes revealed a 2-3+ 
brisk reflexes at the patella bilaterally.  He had 2+ 
Achilles reflex on the right and 1+ on the left.  On 
assessing sensation, it appeared that his sensation was 
somewhat decreased on the dorsum of the right foot and 
decreased in the first web space on the left.  Otherwise the 
sensation in the bilateral lower extremity was symmetric.  
Straight leg raise was negative bilaterally.  

X rays of the lumbar spine demonstrated mild degenerative 
joint disease in the lumbar spine, most significant at the 
L4-5 and L5-S1 foramina.  There was some anterior-posterior 
osteophytes present and mild narrowing of the neuroforamina.  
There was no evidence of fracture or acute injury present.  
The disc heights appeared fairly well maintained.  Slight 
narrowing of the L5-S1 interspace was noted.  The impression 
rendered was lumbar strain, persistent.

Based on the evidence, the RO increased its evaluation of the 
veteran's back disorder to 40 percent disabling in an August 
1998 rating decision.  The veteran has appealed this 
decision.

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991).  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.  Accordingly, no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Under the laws administered by VA, disabilities ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Any 
reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3.  Where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's low back disability is currently rated under 
Diagnostic Code 5295 and a 40 percent evaluation is assigned.  
Diagnostic Code 5295 provides that a 40 percent rating may be 
assigned when there is severe lumbosacral strain with a 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes or narrowing with irregularity of joint space, or 
some of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (1999).

As noted above, the RO has assigned a 40 percent evaluation 
under DC 5295, consistent with evidence of severe lumbosacral 
strain with a listing of the whole spine to the opposite 
side, positive Goldthwait's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing with 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Under Diagnostic Code 
5295, a 40 percent evaluation is the maximum assignable 
evaluation for lumbosacral strain.  Therefore, in this case, 
the veteran is currently receiving the maximum schedular 
evaluation available for lumbosacral strain.  This is also 
the maximum he could receive for limitation of motion of the 
lumbar spine.  Although the presence of degenerative joint 
disease in the lumbar spine is shown by the clinical 
evidence, this service-connected disability is currently 
rated in part based on limited range of motion, as the 
schedular criteria provide that the 40 percent rating now 
assigned under Code 5295 contemplates impairment caused by 
reduced motion of the spine.  Thus, a separate disability 
rating under Diagnostic Code 5003 would violate the anti-
pyramiding provisions of 38 C.F.R. § 4.14 and therefore, is 
not warranted based on objective evidence of arthritis.

The Board shall therefore consider whether other relevant 
schedular criteria for the spine would warrant entitlement to 
an increased rating.  Under Diagnostic Code 5293, a 40 
percent evaluation is warranted for recurring attacks of 
severe intervertebral disc syndrome with intermittent relief.  
A 60 percent evaluation requires pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief. 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (1999).

A 50 percent evaluation is warranted for unfavorable 
ankylosis of the lumbar spine under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5289 (1999).  In addition, 60 
and 100 percent evaluations are warranted for residuals of a 
fractured vertebra with or without cord involvement. 38 
C.F.R. § 4.71a, Diagnostic Code 5285 (1999).  Moreover, 60 
and 100 percent evaluations are warranted for complete bony 
fixation of the spine in a favorable angle or an unfavorable 
angle with marked deformity with or without involvement of 
other joints. 38 C.F.R. § 4.71a, Diagnostic Code 5286 (1999).

There is no evidence that the veteran's spine is ankylosed or 
fractured.  Therefore DC's 5285, 5286 and 5289 are not 
applicable in this case.  The Board shall therefore consider 
whether a higher evaluation under DC 5293 for intervertebral 
disc disease is warranted.  While the evidence reveals that 
the veteran does have mild degenerative joint disease in the 
lumbar spine and some anterior-posterior osteophytes present 
and mild narrowing of the neuroforamina, which suggests the 
presence of intervertebral disc disease, there is no evidence 
of pronounced intervertebral disc disease with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, and little intermittent relief, 
consistent with 60 percent rating under Diagnostic Code 5293. 
The findings from the most recent VA examination of July 1998 
revealed that his back pain was located mainly in his back 
and did not appear to radiate to his legs.  Physical 
examination revealed no tenderness to palpation about the 
lumbar spine.  The straight leg raising was also negative and 
there were no other neurological findings referable to the 
site of diseased disc.

While the veteran argued his back disorder warranted a higher 
rating, in essence, because of pain and dysfunction, the 
Board finds his complaints of greater disability are not 
supported by objective medical findings.  38 C.F.R. §§ 4.40, 
4.45 (1999).  As shown above, the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating. Furthermore, the Board 
recognizes that there are situations in which the application 
of 38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted in order to 
evaluate the existence of any functional loss due to pain, or 
any weakened movement, excess fatigability, incoordination, 
or pain on movement of the veteran's joints.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In this case, however, the 
veteran does not exhibit weakness or instability, deformity, 
atrophy, fasciculation, pain on movement, or other signs of 
disability greater than the impairment recognized by the 
current evaluation.  Thus, the Board finds that 38 C.F.R. §§ 
4.40, 4.45 or 4.59 do not provide a basis for a higher 
rating.

In denying the veteran's claim, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(1999).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.  In this regard, the 
schedular evaluation in this case is not inadequate.  As 
fully detailed above, the medical evidence reflects that the 
veteran's low back disability has increased in severity over 
the years; however, as the schedular criteria provide a basis 
to award increased compensation in this case, it does not 
appear that he has an "exceptional or unusual" disability.

Moreover, the Board finds no evidence of an exceptional 
disability picture as manifested by related factors such as 
marked interference with employment or frequent 
hospitalizations.  It is not shown by the evidence that the 
veteran has required hospitalization in the remote or recent 
past for his low back disability.  In addition, there is no 
recent record of significant or regular outpatient treatment 
for his disability.  With respect to employment, it is noted 
that the veteran is currently unemployed, but the record also 
shows that he is of advanced age and has not worked for many 
years.  Thus, the overall picture presented by the evidence 
in the claims folder does not actually reflect "marked 
interference" in employment due specifically to the back 
disability.  In the absence of any evidence which reflects 
that this disability is exceptional or unusual such that the 
regular schedular criteria are inadequate to rate it, an 
extraschedular rating on the basis of employment handicap is 
not in order.

Special Monthly Compensation

The veteran is service connected for lumbosacral strain, 
currently evaluated as 40 percent disabling; for allergic 
rhinitis, currently evaluated as 10 percent disabling and for 
residuals of fracture, left great toe, currently evaluated as 
noncompensable.  His combined evaluation is 50 percent. 

Review of the record reveals that the veteran was treated for 
various medical conditions that are not service connected.  
Regarding his service connected conditions, treatment for his 
service connected lumbar spine disorder is outlined in the 
factual background addressing his increased evaluation claim.  

Regarding the other service-connected disorders, namely the 
left great toe and allergic rhinitis, VA treatment records 
documented treatment for allergic rhinitis with Dimetapp in 
October 1992.  Otherwise, the VA treatment records from the 
1990's addressed other medical problems besides the left 
great toe fracture and allergic rhinitis.  

In March 1998, the veteran was admitted to respite care due 
to limitations of basic activities, secondary to Alzheimer's 
disease.  Secondary diagnoses included cerebral vascular 
accident (CVA) depression, anemia, history of positive blood 
in the stools and right avascular necrosis.  His stay in the 
nursing home was uneventful for acute illness and he was 
discharged to the care of his wife after a two-week stay.  

The report from an April 1998 aid and attendance examination 
noted the veteran's posture to be stooped and slightly 
limping.  He was fairly developed and nourished and in no 
apparent distress.  His restrictions of the upper extremity 
were none save for decreased sensation of the left ulnar 
distribution in the hand secondary to ulnar injury.  His 
right leg was noted to be shorter by 2 to 3 centimeters due 
to right hip avascular necrosis and mechanical pain in the 
right knee.  He was able to use a cane for partial right leg 
weight bearing.  There was no restriction of the spine, trunk 
or neck reported.  He was able to walk without the assistance 
of another person.  His pathology was assessed as chronic 
constipation, urinary incontinence, multi infarct dementia, 
with elopement and mood swings.  

He had ambulating pain due to short right leg syndrome with 
avascular necrosis of the right hip, and was noted to have a 
history of childhood polio.  He was described as unable to 
leave the home without supervision due to danger of getting 
lost or an accident.  The veteran's wife stated that she can 
no longer manage the veteran at home since she works.  He was 
said to wander due to dementia and will do erratic things, 
feared to be harmful.  The veteran was noted to have refused 
adult daycare.  The diagnoses rendered included multi infarct 
dementia (MID) with urinary incontinence and constipation; 
short leg syndrome secondary to avascular necrosis of the 
right hip; history of schizophrenia and history of childhood 
polio.

The report of a July 1998 VA orthopedic examination included 
an examination of the left foot, which revealed no gross bony 
abnormality around the great toe.  There was some tenderness 
to palpation in the medial aspect of the great toe, and it 
had some limited motion at the DIP joint of only 20 degrees 
arch of motion, which was somewhat painful.  There was also 
tenderness to palpation.  The impression rendered was status 
post left great toe fracture, healed, with residual pain.

An August 1998 letter from the veteran's private psychiatrist 
noted that the veteran has been treated by him for a bipolar 
disorder, and noted that over the past few years the veteran 
has shown signs of a beginning dementia, which has aggravated 
the bipolar disorder and has made him more unmanageable.  

By rating decision of February 1999, the RO determined that 
the veteran was incompetent to handle his financial affairs 
for VA purposes, due to medical findings that the veteran is 
diagnosed with dementia and requires supervision.

The veteran now seeks additional special monthly compensation 
based on the need for regular aid and attendance or on 
account of housebound status.  He contends, in essence, that 
because of his service-connected disabilities, he is helpless 
and is unable to protect himself from the hazards of daily 
life.  He reportedly is unable to leave home without the 
assistance of another person, and requires help with daily 
hygiene and the activities of daily living.

Initially the Board notes that special monthly compensation 
based on the need for regular aid and attendance or at the 
housebound rate is an additional monetary benefit; it does 
not provide additional medical services, such as, a home 
attendant. Moreover, a decision on special monthly 
compensation has no effect on the medical services to which 
he is entitled because of a total rating based on 
unemployability (TRIU). Also, we note that entitlement to a 
TRIU does not automatically establish eligibility for special 
monthly compensation based on the need for the regular aid 
and attendance of another person or at the housebound rate.

Special monthly compensation benefits are payable to a 
veteran who needs regular aid and attendance.  38 U.S.C.A. 
§ 1114(k)-(s) (West 1991); 38 C.F.R. § 3.350 (1999).  A 
veteran is in need of regular aid and attendance if he is 
helpless or is so nearly helpless as to require the regular 
aid and attendance of another person.  The criteria for 
establishing the need for aid and attendance include 
anatomical loss or loss of use of one or more extremities; 
consideration of whether the veteran is blind or is so nearly 
blind as to have corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the visual field to 5 
degrees or less; or whether the veteran is a patient in a 
nursing home because of mental or physical incapacity; or 
whether the evidence establishes a factual need for aid and 
attendance or "permanently bedridden" status under the 
criteria set forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. 
§ 1114(l); 38 C.F.R. § 3.350(b).

Under the provisions of the aforementioned section 3.352(a), 
the criteria include the inability of the veteran to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; whether he requires frequent adjustment of any 
special prosthetic or orthopedic appliances with the aid of 
another; inability to feed himself; inability to attend to 
the wants of nature; or incapacity, physical or mental, that 
requires assistance on a regular basis to protect himself 
from hazards or dangers incident to his daily environment.  
"Bedridden" will be a proper basis for the determination 
under this section.  For the purposes of this section, 
"bedridden" constitutes a condition which through its 
essential character actually requires that an individual 
remain in bed.  The fact that the veteran has voluntarily 
taken to bed or that a physician has prescribed bedrest for a 
lesser or greater portion of the day will not suffice.  It is 
only necessary that the evidence establish he is so helpless 
as to need regular aid and attendance not that there be a 
constant need.

Although the veteran need not show all of the disabling 
conditions identified in 38 C.F.R. § 3.352(a) to establish 
entitlement to aid and attendance, the United States Court of 
Appeals for Veterans Claims has held that it is logical to 
infer there is a threshold requirement that "at least one of 
the enumerated factors be present."  See Turco v. Brown, 9 
Vet. App. 222, 224 (1996).

Special monthly compensation also is payable where the 
veteran has a single service-connected disability rated as 
100 percent and, (1) he or she has additional service-
connected disability or disabilities independently ratable at 
60 percent, separate and distinct from the 100 percent 
service-connected disability and involving different 
anatomical segments or bodily systems, or (2) he or she is 
permanently housebound by reason of service-connected 
disability or disabilities.  This requirement is met when the 
veteran is substantially confined as a direct result of 
service-connected disabilities to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 U.S.C.A. 
§ 1114(s); 38 C.F.R. § 3.350(i).

In this case, the need for aid and attendance is shown by the 
medical evidence to be due to nonservice connected dementia, 
which is shown to require supervision to prevent the veteran 
from posing a danger to himself.  This meets the criteria of 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
He is also noted to be incontinent, but this too is shown to 
be due to nonservice connected MID.  38 C.F.R. § 3.352(a) 
(1999). 

There is no medical evidence of record showing that his 
service connected lumbar spine disorder, allergic rhinitis or 
residuals of left great toe fracture are of such severity as 
to require aid and attendance.  The medical evidence clearly 
shows that such need is due to nonservice connected 
disabilities.  The medical evidence also fails to show that 
the veteran is bedridden due to service connected 
disabilities, and he is not shown to have a single disability 
rated 100 percent disabling under the Schedule for Rating 
Disabilities.  

As mentioned, when a veteran does not qualify for regular aid 
and attendance, an increase in compensation is warranted when 
a veteran is permanently housebound by reason of service- 
connected disability or, in addition to having a single 
permanent service-connected disability rated as 100 percent 
disabling under the regular scheduler criteria, and without 
resort to individual unemployability, the veteran also has a 
separate and distinct service-connected disability, or 
disabilities, rated as 60 percent disabling and which involve 
different anatomical segments or bodily systems than that of 
the 100 percent disability.

While the evidence also shows the veteran is housebound by 
virtue of disability, there is no evidence that he is 
permanently housebound by reason of service connected 
disability.  The report from the aid and attendance 
examination noted the veteran to be restricted from leaving 
his house unsupervised due to danger of getting lost or an 
accident occurring.  However, the overall record reveals that 
his Alzheimer's condition is the reason he cannot leave home 
unsupervised.  Likewise the record does not show the veteran 
to have a single permanent service-connected disability rated 
as 100 percent disabling under the regular scheduler 
criteria, and without resort to individual unemployability, 
plus a separate and distinct service-connected disability, or 
disabilities, rated as 60 percent disabling and which involve 
different anatomical segments or bodily systems than that of 
the 100 percent disability.  To date, the veteran's combined 
service connected disability evaluation is 50 percent.
The Board concludes, based on the evidence of record and the 
applicable law and regulations that special monthly 
compensation is not warranted based on the need for regular 
aid and attendance or at the housebound rate, due to the 
veteran's service-connected disabilities. Of the disabling 
conditions identified during the medical examinations and 
treatment records, only the lumbar spine disability, the 
allergic rhinitis and the left great toe are service-
connected.  The Board further finds that there is no evidence 
of record that any of the other service-connected 
disabilities, either separately or combined, are so 
disabling, as to require the need of regular aid and 
attendance or to render him housebound.  Therefore, the Board 
concludes that while it appears from the record that the 
veteran is in need of regular aid and assistance from 
another, and unable to leave his home without assistance; 
this is due to his nonservice-connected disabilities.  
Furthermore, he does not have one service-connected 
disability rated at the 100 percent disability level.  
Consequently, the veteran is not entitled to special monthly 
compensation on account of the need for aid and attendance or 
being housebound.


ORDER

An evaluation greater than 40 percent for lumbosacral strain 
is denied.

Special monthly compensation by reason of being in need of 
regular aid and attendance of another person or on account of 
being housebound is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals


 

